PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/690,074
Filing Date: 29 Aug 2017
Appellant(s): Lin et al.



__________________
Rose Alyssa Keagy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/19/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
►	In regard to Appellant’s argument of claim 1 on pages 8-9, Appellant contends that element 702 of the Bai reference is not within the broadest reasonable interpretation in the art of the claimed “bottom solderable metal” and claimed “first solderable metal” because 702 of Bai is provided or formed as a single element.  Appellants further content that proper interpretation of the claim language, in light of Appellants’ specification, requires separate elements.  
	The argument is not persuasive since Appellant’s product claims have been examined based on the product structure not how product is made.   The structure of both Appellant’s disclosed subject matter and the structure disclosed by Bia is that of solderable metal being provided around the corner (i.e. some on the bottom and some on the side) of a wiring bond pad are similar structures.   See Appellant’s claimed structure of figure 7B and Bai’s device structure of figure 8 for details.

    PNG
    media_image2.png
    479
    833
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    386
    611
    media_image3.png
    Greyscale

It is also important to note that the broadest reasonable interpretation of the claimed “solderable metals” has been in light of Appellants’ full disclosure.  Though elements in Appellant’s labeled differently, Appellant also acknowledges the separately depicted elements may be the same material.  
For example, the embodiment of Fig. 6C shows where element 606 (labeled the “first solderable metal”) is depicted separately from element 608 (labeled the “second solderable metal”) and the disclosure goes on to establish a process for forming the different materials (see for example Fig. 8E). However, the Appellant’s disclosure goes on to teach that “the first and second solderable metals, 606 and 608, may be the same solderable metal” (¶32; underlining for emphasis).  Likewise, in Appellant’s claims, claim 5 broadly introduces “further comprising a second solderable metal extending from the first solderable metal”, but goes on to positive establish in claims 6 and 7 embodiments where the first and second solderable metals are “different materials” (claim 6) or “the same metal” (claim 7).  This means, that Appellant’s usage of the labeling of different “solderable metals” is broad and does not establish any positive structural difference, alone.  In fact, in prosecution, claim 6 stands objected to and claim 7 rejected for this reason.
Accordingly, given Appellant’s disclosure as a whole, the labeling of claimed “solderable” metals differently does not positively establish necessary structural differences.  Claim 1 only labels the “bottom” solderable metal and the “first” solderable metal, but provides no distinction between the two.  The claim does not even have limitations in the form of product-by-process recitations where the weight of “a bottom solderable metal formed by plating” (such as is seen in Appelant’s ¶19) could be compared to “a first solderable metal formed by annealing solderable ink” (as seen in Appellant’s ¶41). Moreover, as summarized in MPEP §2173.01.I, “[b]ecause the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified”.  In this case, the Appellant has elected not to amend the claims do provide any positive delineation between the 
Therefore, Appellant’s arguments that stem from reading limitations from the specification into the claims in order to require an unclaimed structural distinction between the bottom solderable metal and the first solderable metal is not justified and runs contrary to Appellant’s disclosure as a whole (as evidenced by claims 5-7 as discussed above, for example).  
  
►	Regarding Appellant’s argument on page 10 to claim 2, figure 8 of Bai, the same as figure 7B of Appellant,  shows greater than 0% and less than 100% of sidewall of the wire bond pad (112) is exposed.

►	In regard to Appellant argument on page 10-11 to claim 5’s rejection, Appellant contends that Bai et al. does not teach a wire bond pad or flip chip pad having a bottom surface covered with a bottom solderable metal plus a first solderable metal extending from a bottom surface of the packaged IC along the sidewall of the wire bond pad or flip chip pad where a second solderable metal extends from the first solderable metal along the sidewall of the packaged IC. Instead, Bai et al. teaches a single plating layer 702 covering both the underside surface 222 and the side portion 216 of the mounting feet 112 (paragraphs 0032 and 0038; FIGS. 4, 7, 8, and 12).  
The argument is not persuasive since the claim 5 does not claim the bottom solderable metal, the first solderable metal and the second solderable metal comprising different materials.  Therefore, the single plating layer 702 of Bai stands meet the structure of claim 5.
Appellant’s arguments argue that the single depicted element 702 in the Bai reference is not within the broadest reasonable interpretation by one of ordinary skill in the art in light of Appellant’s specification.  However, as discussed above, Appellant uses the labels of different solderable elements broadly and, in particular with respect to the “first” and “second” solderable metals, broadly and 

    PNG
    media_image4.png
    612
    517
    media_image4.png
    Greyscale


►	In regard to Appellant’s argument on page 11-12 to claim 6, claim 6 was objected in Office Action dated 4/1/2021.

►	In regard to Appellant’s argument on pages 12-13 to claim 7, claim 7 specifies that the first solderable metal and the second solderable metal are the same metal.  As being mentioned above, since the first solderable metal and the second solderable metal are the same material, the lower vertical portion of solderable metal 702 and the top portion of solderable metal (tin) 702 read on the first solderable metal and the second solderable metal as being claimed.
	In regard to Appellant’s argument on pages 8 and 13, since Bai et al (text [0032]) discloses solderable metal 702 made of tin. Bai et al meets limitation of claims 8 and 13.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/THANHHA S PHAM/Primary Examiner, Art Unit 2819                                                                                                                                                                                                        

Conferees:
/ALLEN L PARKER/Supervisory Patent Examiner, 
Art Unit 2819                                                                                                                                                                                                    
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.